                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                         :
JEFFERY ADAMS
     Petitioner                          :

        v.                               :    Criminal No. DKC 12-0300
                                              Civil Action No. DKC 16-1487
                                         :
UNITED STATES OF AMERICA
     Respondent                          :

                                 MEMORANDUM OPINION

        Petitioner Jeffery Adams was charged in a six count indictment

with (1) conspiracy to interfere with interstate commerce by

robbery       (9/1/2011-2/1/2012),      (2)   interference   with   interstate

commerce by robbery (9/20/2011), (3) interference with interstate

commerce by robbery (10/7/2011), (4) brandishing a firearm during

and in relation to a crime of violence charged in counts one and

three       (10/7/2011),   (5)    interference   with   commerce    by   robbery

(1/16/2012), and (6) brandishing a firearm during and in relation

to a crime of violence charged in counts one and five (1/16/2012).

He pleaded guilty to counts 2, 5, and 6; counts 1, 3, and 4 were

dismissed.       He now contends that his conviction on count 6 must be

vacated, and he should be resentenced on counts 2 and 5.1                For the

following reasons, the motion will be denied.


        1
       The original Motion to Vacate Judgment Under 28 U.S.C. §2255
filed May 17, 2016, (ECF No. 125), was stayed for quite some time
pending various appellate decisions.         Petitioner moved to
supplement on July 19, 2019, (ECF Nos. 136, 140), and the stay was
lifted. The motion to supplement will be granted. The government
     Count Six reads as follows:

          On or about January 16, 2012, in the District
          of Maryland, the Defendants, DAVON STEPHON
          WILLIAMS, JEFFERY LOUIS ADAMS, and ANTONIO
          LAMONT GAITHERS, a/k/a Antonio Lamont Gathers,
          did knowingly, intentionally and unlawfully
          use, carry and brandish a firearm - to wit: a
          handgun – during and in relation to a crime of
          violence for which they may be prosecuted in
          a court of the United States, to wit:
          conspiracy   to   commit   interference   with
          commerce by robbery, and interference with
          commerce by robbery, in violation of 18 U.S.C.
          § 1951(a), as set forth in Counts One and Five
          of this Indictment and incorporated here.

     Count Five reads as follows:

          On or about January 16, 2012, in the District
          of Maryland, the Defendants DAVON STEPHON
          WILLIAMS, JEFFERY LOUIS ADAMS, and ANTONIO
          LAMONT GAITHERS, a/k/a Antonio Lamont Gathers,
          did knowingly and unlawfully obstruct, delay
          and affect and attempt to obstruct, delay and
          affect commerce by robbery, as those terms are
          defined in Title 18, United States Code,
          Section 1951, in that the Defendants did
          unlawfully take and obtain property consisting
          of United States currency in the amount of
          $88,000.00 more or less and various checks
          totaling $13,000.00, more or less, from the
          person and presence of a Garda employee
          located outside the Bowie Walmart, against the
          employee's will by means of actual and
          threatened force, violence, and fear of
          injury, immediate and future, to said employee




responded to the supplemented motion, (ECF No. 163), and Petitioner
filed a reply. (ECF No. 168.)
                                 2
          by threatening physical injury and death to
          said employee.

The statement of facts in support of the plea specified in part

that:

          On January 16, 2012, at approximately 8:02
          a.m., a co-conspirator of ADAMS, armed with a
          handgun, confronted an employee of Garda Cash
          Logistics when the Garda employee was carrying
          a money bag containing $88,659.03 in United
          States currency and $13,337.90 in checks from
          the Bowie Walmart store to a Garda armored
          transport vehicle parked in front of the
          store. . . . The robber pointed his handgun at
          the Garda employee and demanded the money. The
          Garda employee complied and the robber ran
          with the money bag into a white van occupied
          by ADAMS and other co-conspirators. The van
          sped away.

(ECF No. 89-1, at 1.)   Because of recent appellate decisions in

the wake of Johnson v. United States, 135 S.Ct. 2551 (2015), the

conspiracy to commit a Hobbs Act robbery charged in count one

cannot be a predicate crime of violence for a 924(c) conviction,

while the Hobbs Act robbery charged in count five still qualifies.

Mr. Adams contends that it cannot be determined categorically that

his conviction on count six was not based on count one, and, as a

result, that conviction must be vacated. The government disagrees,

and argues that the 924(c) conviction was based on both underlying

crimes and thus, because one of them still qualifies as a crime of

violence, the 924(c) conviction need not be disturbed.
                                3
     Several district courts in the Fourth Circuit have rejected

claims like those made by Mr. Adams. For example, in United States

v. Taylor, 2019 WL 4018340 *5 (E.D.Va. August 26, 2019), Judge

Lauck concluded that:

          Taylor’s conviction remains valid after
          Johnson and its progeny because it was
          predicated on attempting to aid and abet Hobbs
          Act robbery charged in Count Six. See United
          States v. Doyle, No. 2:18cr177, 2019 WL
          3225705,   at    *3-4   (E.D.Va.    July   17,
          2019)(finding §924(c) conviction valid when
          based on both conspiracy to commit Hobbs Act
          robbery and Hobbs Act robbery); cf. United
          States v. Hare, 820 F.3d 93, 105-06 (4th Cir.
          2016)(explaining that “the court need not
          reach the merits of this argument . . .
          [because]” a §924(c) conviction predicated on
          both conspiracy to commit Hobbs Act robbery
          and in furtherance of a drug trafficking crime
          is not affected by Johnson.)

See also United States v. Porcher, 2019 WL 4014732 *6 (D.S.C.

August 26, 2019).   Although the Fourth Circuit has not yet spoken

on this precise issue, other appellate courts have.        See In re

Navarro, 931 F.3d 1298, 1302-04 (11th Cir. 2019); United States v.

Ventura, 742 F.App’x 575, 578 (2d Cir. 2018).

     Petitioner attempts to avoid this result by insisting that it

is not appropriate to try to discern whether his 924(c) conviction

was premised on one, the other, or both of the alleged predicate

offenses, citing United States v. Vann, 660 F.3d 771 (4th Cir.


                                 4
2011, and United States v. Chapman, 666 F.3d 220 (4th Cir. 2012).

He also cites to out of circuit cases, United States v. Horse

Looking, 828 F.3d 744 (8th Cir. 2016); United States v. Kennedy,

881 F.3d 14 (1st Cir. 2018), and In re Gomez, 830 F.3d 1225 (11th

Cir. 2016); and a trial court decision, United States v. Lettiere,

2018 WL 3429927 (D.Mont. July 16, 2018). All of those cases either

were     answering   other    questions    or      presented    different

circumstances, such as a general jury verdict and not a guilty

plea.

        While the charging language of count six alleged that the

firearm was brandished in connection with both the conspiracy and

the actual robbery, there is no ambiguity in the record that the

actual robbery in count five supported the firearm conviction.

Petitioner     pleaded   guilty   to   count    five,   and    the   facts

unequivocally support that conviction.         The guideline calculation

for count five explicitly stated that there was no enhancement due

to the firearm because he was separately convicted of count six.

The plea agreement stipulations provide, with regard to Count Five,

that “Because the defendant is also pleading guilty to a violation

of 18 U.S.C. § 924(c), there is no enhancement for brandishing the

firearm, pursuant to U.S.S.G. §2K2.4, comment. n. 2(B)(4).”          (ECF



                                   5
No. 89, at 4).    Paragraph 38 of the Presentence Report confirmed

that position:

          In this criminal indictment, Mr. Adam[s] has
          been convicted of Count Six: Use and Carry a
          Firearm During and in Relation to a Crime of
          Violence, in violation of 18 U.S.C. §924(c).
          This offense occurred while Mr. Adams was
          committing the stipulated robbery of the Bowie
          Walmart and Garda Cash Logistics. . . . Thus,
          we believe the application of U.S.S.G.
          §2B3.1(b)(2)(C) would be double counting
          against the defendant and should not be used
          to determine the adjusted offense level for
          this stipulated relevant conduct.

(ECF No. 101, at 8 (emphasis added).)       The record may also support

a finding that the firearm was brandished during and in relation

to the conspiracy charged in count one, but that is of no moment.

There is no possibility that the 924(c) conviction rests on the

conspiracy charge in count one alone.       Accordingly, the motion to

vacate will be denied.

     Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. § 2255, the court is also required to issue or

deny a certificate of appealability when it enters a final order

adverse to the applicant.    A certificate of appealability is a

“jurisdictional   prerequisite”   to   an    appeal   from   the   court’s

earlier order.    United States v. Hadden, 475 F.3d 652, 659 (4th

Cir. 2007).   A certificate of appealability may issue “only if the


                                  6
applicant has made a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2).           Where the court

denies petitioner’s motion on its merits, a petitioner satisfies

this standard by demonstrating that reasonable jurists would find

the court’s assessment of the claim debatable or wrong.                Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell,

537 U.S. 322, 336–38 (2003).      Upon review of the record, the court

finds   that   Petitioner   has   not       satisfied   the   above   standard.

Accordingly, a certificate of appealability will not issue.



                                          /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                                        7
